Name: Commission Regulation (EC) No 885/2001 of 24 April 2001 amending Regulations (EEC) No 3201/90, (EC) No 1622/2000 and (EC) No 883/2001 laying down detailed rules for the application of the common organisation of the market in wine, with regard to wines originating in Canada and having the right to the designation "Icewine"
 Type: Regulation
 Subject Matter: beverages and sugar;  international trade;  agricultural policy;  consumption;  America;  agricultural activity
 Date Published: nan

 Avis juridique important|32001R0885Commission Regulation (EC) No 885/2001 of 24 April 2001 amending Regulations (EEC) No 3201/90, (EC) No 1622/2000 and (EC) No 883/2001 laying down detailed rules for the application of the common organisation of the market in wine, with regard to wines originating in Canada and having the right to the designation "Icewine" Official Journal L 128 , 10/05/2001 P. 0054 - 0055Commission Regulation (EC) No 885/2001of 24 April 2001amending Regulations (EEC) No 3201/90, (EC) No 1622/2000 and (EC) No 883/2001 laying down detailed rules for the application of the common organisation of the market in wine, with regard to wines originating in Canada and having the right to the designation "Icewine"THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as amended by Regulation (EC) No 2826/2000(2), and in particular Articles 46, 68 and 80 thereof,Whereas:(1) Commission Regulation (EC) No 1608/2000 of 24 July 2000 laying down transitional measures pending the definitive measures implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine(3), as last amended by Regulation (EC) No 731/2001(4), provides for the extension until 31 March 2001 of certain provisions of the Council repealed by Article 81 of Regulation (EC) No 1493/1999 pending the finalisation and adoption of measures implementing that Regulation, in particular Council Regulation (EEC) No 2392/89 of 24 July 1989 laying down general rules for the description and presentation of wines and grape musts(5), as last amended by Regulation (EC) No 1427/96(6).(2) Article 13(2)(b) and (3)(a) of Commission Regulation (EEC) No 3201/90 of 16 October 1990 laying down detailed rules for the description and presentation of wines and grape musts(7), as last amended by Regulation (EC) No 1640/2000(8) provide for derogations from Articles 30 and 31 of Regulation (EEC) No 2392/89 for certain imported wines with regard to the possibility of using the name of a vine variety and the year of harvest.(3) Article 26(2)(c) of Regulation (EEC) No 2392/89 lays down that details regarding superior quality prescribed by the national provisions of a third country for the domestic market of that country must be recognised by the Community before they can be used on the Community market.(4) Annex XII to Commission Regulation (EC) No 1622/2000 of 24 July 2000 laying down certain detailed rules for implementing Regulation (EC) No 1493/1999(9), as amended by Regulation (EC) No 2451/2000(10); provides for derogations from the sulphur dioxide content for certain wines (provided for in Article 19 of that Regulation). Annex XIII of that Regulation provides for derogations from the volatile acid content for certain wines (provided for in Article 20 of that Regulation).(5) Article 33 of Regulation (EC) No 883/2001 of 24 April 2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector(11) provides for the possibility of analytical derogations for certain imported wines, in particular those with an actual alcoholic strength of less than 9 % vol and a total alcoholic strength by volume exceeding 15 % vol without enrichment as referred to in Article 68(2)(a) of Regulation (EC) No 1493/1999.(6) Wines originating in Canada with the right to the designation "Icewine" are produced under conditions similar to those applying to Community wines with the right to the designation "Eiswein". In order to permit the import and marketing of Canadian wines with the right to the designation "Icewine" with labels bearing wordings used for those wines, the above derogations are required for those wines with regard to the possibility of using on the label the name of a vine variety, the year of harvest and details regarding superior quality and the sulphur dioxide content, the volatile acid content, the actual alcoholic strength and the total alcoholic strength by volume.(7) Negotiations are currently underway between the Comunity, represented by the Commission, and Canada on a general agreement on trade in wine. Both parties wish to conclude a satisfactory agreement within a reasonable time. In order to facilitate discussions provisions should be made for the above derogations as a transitional measure until the entry into force of the ensuing agreement.(8) The Management Committee for Wine has not delivered an opinion within the time limit laid down by its Chair,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 3201/90 is amended as follows:(a) the following indent is added to Article 13(2)(b): "- Canada, if described by the term 'Icewine'.";(b) the following indent is added to Article 13(3)(a): "- Canada, if described by the term 'Icewine'.";(c) the following Chapter is added after "Chapter 3a Australia" in Annex I: "4. CANADA- 'Icewine', possibly with the term 'VQA' or the words 'Vintners Quality Alliance'."Article 21. The following paragraph is added to Annex XII to Regulation (EC) No 1622/2000: "In addition to Annex V(A) to Regulation (EC) No 1493/1999, the maximum sulphur dioxide content for white wine originating in Canada and with the right to the designation 'Icewine', with a residual sugar content, expressed as invert sugar, of not less than five g/l, shall be increased to 400 mg/l."2. The following subparagraph is added to Annex XII to Regulation (EC) No 1622/2000: "(g) for wines originating in Canada:35 milliequivalents per litre for wines with the right to the designation 'Icewine'."Article 3Regulation (EC) No 883/2001 is amended as follows:1. The following subparagraph (d) is added to Article 33(1): "(d) wines originating in Canada, with an actual alcoholic strength of not less than 7 % vol and a total alcoholic strength by volume exceeding 15 % vol, without enrichment, designated:- by a geographical indication, and- by the term 'Icewine',under the conditions laid down by the legislation of the Provinces of Ontario and British Columbia."2. A reference to subparagraph (d) is added to Article 33(2).3. The word "Canada" is deleted from Annex VI.Article 4This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 185, 25.7.2000, p. 24.(4) OJ L 102, 12.4.2001, p. 33.(5) OJ L 232, 9.8.1989, p. 13.(6) OJ L 184, 24.7.1996, p. 3.(7) OJ L 309, 8.11.1990, p. 1.(8) OJ L 187, 26.7.2000, p. 41.(9) OJ L 194, 31.7.2000, p. 1.(10) OJ L 282, 8.11.2000, p. 7.(11) See p. 1 of this Official Journal.